      Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 1 of 50 PageID #:1



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS

HALKUT MAHMOOD FARAJ, as Parent and                        )
Special Administrator of the Estate of E.M.,               )
a deceased minor, and LANA                                 )
AKRAM MOHAMMED, Individually and as                        )
Parent for minors, S.M., A.M.                              )
and A.M,                                                   )
                                                           )
                         Plaintiffs,                       )
                                                           )
        v.                                                 )       No.: 1:20-cv-4488
                                                           )
MICHAEL ALLEN DUVICK; MIT                                  )
ILLINOIS INC.; and TRANSCORR, LLC d/b/a                    )       PLANTIFFS DEMAND TRIAL
VENTURE LOGISTICS a/k/a TRANSCORR                          )       BY JURY OF TWELVE
LOGISTICS,                                                 )
                                                           )
                         Defendants.                       )

                                         COMPLAINT AT LAW

        NOW COME the Plaintiffs, HALKUT MAHMOOD FARAJ, as Parent and Special Administrator

of the Estate of E.M., a deceased minor, and LANA AKRAM MOHAMMED, individually and as Parent

for Minors, S.M., A.M. and A.M, (hereinafter referred to as “Collective Plaintiffs”) by and through their

attorneys, Whiting Law Group, Ltd., and as and for their Complaint at Law against the Defendants,

MICHAEL ALLEN DUVICK, MIT ILLINOIS INC., and TRANSCORR, LLC d/b/a VENTURE

LOGISTICS a/k/a TRANSCORR LOGISTICS, alleges as follows:

                                                COUNT I
                               Jurisdiction, Venue and Forum Allegations

        1.      Plaintiff, Halkut Mahmood Faraj (hereinafter “Halkut”), as Parent and Special

Administrator of the Estate of E.M., a deceased minor, is and at all times relevant to this matter, a resident

of Harrisonburg, Virginia.

        2.      Plaintiff, Lana Akram Mohammed (hereinafter “Lana”), and Plaintiff’s minor children,

S.M., AM., and AM. (hereinafter “Collective Minors”), are and at all times relevant to this matter, residents

of Harrisonburg, Virginia.

        3.      Defendant, Michael Allen Duvick (hereinafter “Duvick”), is and at all times relevant to

                                                      1
       Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 2 of 50 PageID #:2



this matter, a resident of Caneyville, Kentucky.

            4.    Defendant, MIT Illinois Inc., (hereinafter “MIT Illinois”), is an Illinois corporation with

its principal place of business in McHenry, Illinois.

            5.    MIT Illinois’ registered agent is James F. Barr, whose principal place of business is in

Chicago, Illinois.

            6.    Defendant, TransCorr, LLC, doing business as Venture Logistics a/k/a TransCorr Logistics

(hereinafter “TransCorr”), is an Indiana limited liability company, with its principal place of business in

Indianapolis, Indiana.

            7.    TransCorr’s registered agent is the Corporation Service Company, located in Springfield,

Illinois.

            8.    This action is properly before this Court due to the jurisdiction over the parties in that the

Plaintiffs and the Defendants are citizens of different states.

            9.    The damages suffered by the Plaintiffs far exceed $75,000.00, the jurisdictional minimum

of this Court.

                                                COUNT II
                                             General Allegations

            10.   On or about October 23, 2019, the Plaintiffs were traveling eastbound on Interstate 94 at

approximately milepost 12.5 in St. Croix County, Township of Kinnickinnic, State of Wisconsin.

            11.   At the aforesaid time and place, Plaintiffs were traveling in their motor vehicle in a

reasonable and careful manner in their lane of traffic.

            12.   At the aforesaid time and place, Defendant, Duvick, was a permissive user operating under

the Defendant, MIT Illinois Inc., MC Number 8484 and U.S. Department of Transportation Number

2967825.

            13.   At the aforesaid time and place, Defendant, Duvick, was a permissive user operating under

the Defendant, TransCorr, MC Number 311135 and U.S. Department of Transportation Number 670782.

            14.   At the aforesaid time and place, Defendant, Duvick, was working as a professional truck


                                                        2
      Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 3 of 50 PageID #:3



driver within the course and scope of his duties as a permissive user for MIT Illinois Inc and/or TransCorr.

        15.        At the aforesaid time and place, Defendant, Duvick, was driving a semi-tractor owned by

MIT Illinois.

        16.        At the aforesaid time and place, Defendants, MIT Illinois and/or TransCorr were aware,

consented to and gave permission for Defendant, Duvick, to operate its semi-tractor.

                                          COUNT III
                                          Negligence
                         Lana Akram Mohammed, Individually v. Michael Duvick

        17.        Plaintiff incorporates by reference Paragraphs 1-16 herein.

        18.        At all times relevant hereto, it was the duty of Defendant, Duvick, to operate the semi-

tractor he was driving for MIT Illinois, with ordinary care for the safety of others then and there upon said

roadway, including to the Plaintiffs.

        19.        In violation of the aforementioned duty, Defendant, Duvick, then and there carelessly did,

or failed to do, one of more of the following acts:

              a. Failed to operate the tractor and trailer at a speed which was reasonable and proper
                 with regard to the conditions which would have prevented the tractor and trailer
                 from colliding with the Plaintiffs’ vehicle on said roadway;

              b. Failed to choose a safe gap for changing lanes while operating a semi-truck and
                 trailer, which was necessary to avoid colliding with the Plaintiffs’ vehicle;

              c. Failed to use the proper lookout to ensure a safe gap existed as was legally required
                 to avoid colliding with the Plaintiffs’ vehicle in compliance with the legal
                 requirements and the duty of all persons operating vehicles on the roadway;

              d. Failed to use a signal to indicate to other drivers on the roadway of Duvick’s
                 intention to make a lane change, as required by statute;

              e. Failed to lean into his mirrors to ensure other drivers on the roadway were not in
                 his blind-spot and/or “no-zone” as required by statute and federal regulations;

              f.   Failed to keep proper visual search at all times while operating a tractor and trailer
                   on the roadway and see ahead for dangers when changing lanes and safely driving
                   along and upon the roadway;

              g. Failed to recognize potential hazards ahead and alongside his tractor and trailer to
                 avoid colliding with the Plaintiffs’ vehicle on the roadway; and

              h. Was otherwise careless and/or negligent.

                                                         3
       Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 4 of 50 PageID #:4




        20.       That as a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of the Defendant, Duvick, the Plaintiff, Lana Akram Mohammed, individually, sustained severe

and permanent injuries, both internally and externally, and was and will be hindered and prevented from

attending to her usual duties and affairs, and has lost and will in the future lose the value of that time as

aforementioned. Plaintiff also sustained great pain and anguish, both in mind and body, and will in the

future continue to suffer. Plaintiff further expended and became liable for, and will expend and become

liable for, large sums of money for medical care and services endeavoring to become healed and cured of

said injuries.

        WHEREFORE, the Plaintiff, Lana Akram Mohammed, Individually, demands judgment against

the Defendant, Michael Allen Duvick in an amount in excess of seventy-five thousand dollars ($75,000.00),

the minimum jurisdictional amount of this Court, and for any and all other relief this Court deems proper.

                                         COUNT IV
                                         Negligence
              Lana Akram Mohammed, as Parent for Collective Minors v. Michael Duvick

        21.       Plaintiff incorporates by reference Paragraphs 1-16 herein.

        22.       At all times relevant hereto, it was the duty of Defendant, Duvick, to operate the semi-

tractor he was driving for MIT Illinois Inc., with ordinary care for the safety of others then and there upon

said roadway, including to the Plaintiffs.

        23.       In violation of the aforementioned duty, Defendant, Duvick, then and there carelessly did,

or failed to do, one of more of the following acts:

              a. Failed to operate the tractor and trailer at a speed which was reasonable and proper
                 with regard to the conditions which would have prevented the tractor and trailer
                 from colliding with the Plaintiffs’ vehicle on said roadway;

              b. Failed to choose a safe gap for changing lanes while operating a semi-truck and
                 trailer, which was necessary to avoid colliding with the Plaintiffs’ vehicle;

              c. Failed to use the proper lookout to ensure a safe gap existed as was legally required
                 to avoid colliding with the Plaintiffs’ vehicle in compliance with the legal
                 requirements and the duty of all persons operating vehicles on the roadway;

              d. Failed to use a signal to indicate to other drivers on the roadway of Duvick’s

                                                       4
      Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 5 of 50 PageID #:5



                   intention to make a lane change, as required by statute;

              e. Failed to lean into his mirrors to ensure other drivers on the roadway were not in
                 his blind-spot and/or “no-zone” as required by statute and federal regulations;

              f.   Failed to keep proper visual search at all times while operating a tractor and trailer
                   on the roadway and see ahead for dangers when changing lanes and safely driving
                   along and upon the roadway;

              g. Failed to recognize potential hazards ahead and alongside his tractor and trailer to
                 avoid colliding with the Plaintiffs’ vehicle on the roadway; and

              h. Was otherwise careless and/or negligent.

        24.        That as a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of the Defendant, Duvick, the Plaintiffs, Collective Minors, sustained severe and permanent

injuries, both internally and externally, and were and will be hindered and prevented from attending to their

usual duties and affairs, and have lost and will in the future lose the value of that time as aforementioned.

Plaintiffs, Collective Minors, also sustained great pain and anguish, both in mind and body, and will in the

future continue to suffer. Plaintiffs, Collective Minors, further expended and became liable for, and will

expend and become liable for, large sums of money for medical care and services endeavoring to become

healed and cured of said injuries.

        WHEREFORE, the Plaintiff, Lana Akram Mahmood, as Parent for Collective Minors, S.M.,

A.M. and A.M., demands judgment against the Defendant, Michael Allen Duvick in an amount in excess

of seventy-five thousand dollars ($75,000.00), the minimum jurisdictional amount of this Court, and for

any and all other relief this Court deems proper.

                                         COUNT V
                                Wrongful Death | Negligence
   Halkut Mahmood Faraj, as Parent and Special Administrator of the Estate of E.M, a deceased
                                  Minor v. Michael Duvick

        25.        Plaintiff incorporates by reference Paragraphs 1-16 herein.

        26.        At all times relevant hereto, and upon information and belief, it was the duty of Defendant,

MIT Illinois, to operate the semi-tractor he was driving for Defendant, MIT Illinois Inc., with ordinary care

for the safety of others then and there on the roadway, including to the Plaintiffs.


                                                         5
      Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 6 of 50 PageID #:6



        27.        At all times relevant hereto, it was also the duty of Defendant, Duvick, to operate a semi-

tractor in such a condition so as not to cause a crash.

        28.        In violation of the above duties, Defendant, Duvick, then and there carelessly and

negligently did, or failed to do, one or more of the following acts:

              a. Failed to operate the tractor and trailer at a speed which was reasonable and proper
                 with regard to the conditions which would have prevented the tractor and trailer
                 from colliding with the Plaintiffs’ vehicle on said roadway;

              b. Failed to choose a safe gap for changing lanes while operating a semi-truck and
                 trailer, which was necessary to avoid colliding with the Plaintiffs’ vehicle;

              c. Failed to use the proper lookout to ensure a safe gap existed as was legally required
                 to avoid colliding with the Plaintiffs’ vehicle in compliance with the legal
                 requirements and the duty of all persons operating vehicles on the roadway;

              d. Failed to use a signal to indicate to other drivers on the roadway of Duvick’s
                 intention to make a lane change, as required by statute;

              e. Failed to lean into his mirrors to ensure other drivers on the roadway were not in
                 his blind-spot and/or “no-zone” as required by statute and federal regulations;

              f.   Failed to keep proper visual search at all times while operating a tractor and trailer
                   on the roadway and see ahead for dangers when changing lanes and safely driving
                   along and upon the roadway;

              g. Failed to recognize potential hazards ahead and alongside his tractor and trailer to
                 avoid colliding with the Plaintiffs’ vehicle on the roadway; and

              h. Was otherwise careless and/or negligent.

        29.        That as a direct and proximate result of one or more of the aforesaid careless and negligent

acts and/or omissions of the Defendant, Duvick, the tractor and trailer did then and there collide with the

vehicle in which the Plaintiffs were passengers.

        30.        That as a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of the Defendant, Duvick, the minor-decedent, E.M., died on or about October 23, 2019, and the

remaining Plaintiffs were seriously injured.

        31.        That the minor-decedent, E.M., is survived by her father, Halkut Mahmood Faraj, mother,

Lana Akram Mohammad, and siblings, Collective Minors, who have each sustained substantial pecuniary

loss of love, society and companionship by reason of minor-decedent’s death.

                                                          6
      Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 7 of 50 PageID #:7



        32.        That this action is brought pursuant to 740 ILCS 180/1 et seq., commonly known as the

Illinois Wrongful Death Act.

        WHEREFORE, the Plaintiffs demand judgment against the Defendant, Michael Allen Duvick in

an amount in excess of seventy-five thousand dollars ($75,000.00), the minimum jurisdictional amount of

this Court, and for any and all other relief this Court deems proper.

                                        COUNT VI
                               Survival | Family Expense Act
  Halkut Mahmood Faraj, as Parent and Special Administrator of the Estate of E.M., a deceased
                                 Minor v. Michael Duvick

        33.        Plaintiff incorporates by reference Paragraphs 1-16 herein.

        34.        At all times relevant hereto, it was the duty of Defendant, Duvick, to operate the semi-

tractor he was driving for Defendant, MIT Illinois Inc., with ordinary care for the safety of others then and

there on the roadway, including to the Plaintiffs.

        35.        At all times relevant hereto, it was also the duty of Defendant, Duvick, to operate a semi-

tractor in such a condition so as not to cause a crash.

        36.        In violation of the above duties, Defendant, Duvick, then and there carelessly and

negligently did, or failed to do, one or more of the following acts:

              a. Failed to operate the tractor and trailer at a speed which was reasonable and proper
                 with regard to the conditions which would have prevented the tractor and trailer
                 from colliding with the Plaintiffs’ vehicle on said roadway;

              b. Failed to choose a safe gap for changing lanes while operating a semi-truck and
                 trailer, which was necessary to avoid colliding with the Plaintiffs’ vehicle;

              c. Failed to use the proper lookout to ensure a safe gap existed as was legally required
                 to avoid colliding with the Plaintiffs’ vehicle in compliance with the legal
                 requirements and the duty of all persons operating vehicles on the roadway;

              d. Failed to use a signal to indicate to other drivers on the roadway of Duvick’s
                 intention to make a lane change, as required by statute;

              e. Failed to lean into his mirrors to ensure other drivers on the roadway were not in
                 his blind-spot and/or “no-zone” as required by statute and federal regulations;

              f.   Failed to keep proper visual search at all times while operating a tractor and trailer
                   on the roadway and see ahead for dangers when changing lanes and safely driving
                   along and upon the roadway;

                                                          7
      Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 8 of 50 PageID #:8




              g. Failed to recognize potential hazards ahead and alongside his tractor and trailer to
                 avoid colliding with the Plaintiffs’ vehicle on the roadway; and

              h. Was otherwise careless and/or negligent.

        37.       That as a direct and proximate result of one or more of the aforesaid careless and negligent

acts and/or omissions of the Defendant, Duvick, the tractor and trailer did then and there collide with the

vehicle in which the Plaintiffs were passengers.

        38.       That as a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of the Defendant, Duvick, the minor-decedent, E.M., died on or about October 23, 2019, and is

survived by her father, Halkut Mahmood Faraj, mother, Lana Akram Mohammad, and siblings, Collective

Minors, whom have each sustained substantial pecuniary loss of love, society and companionship by reason

of minor-decedent’s death.

        39.       That on and subsequent to October 23, 2019, E.M., a deceased-minor, did become

obligated for various sums of money for the medical, hospital, funeral care and costs of the decedent-minor,

pursuant to the Family Expense Act, 750 ILCS 65/15.

WHEREFORE, the Plaintiffs demand judgment against the Defendant, Michael Allen Duvick in an

amount in excess of seventy-five thousand dollars ($75,000.00), the minimum jurisdictional amount of

this Court, and for any and all other relief this Court deems proper.

                                          COUNT VII
                                    Institutional Negligence
                       Lana Akram Mohammed, Individually v. MIT Illinois Inc.

        40.       Plaintiff incorporates by reference Paragraphs 1-16 herein.

        41.       At all times relevant herein, and upon information and belief, MIT Illinois Inc., did not

have an adequate performance standard in place to ensure that it hired and retained qualified and competent

truck drivers and that its commercial truck drivers performed their job duties in accordance with the Federal

Motor Carrier Safety Administration (FMCSA) guidelines and regulations.

        42.       At all times relevant herein, and upon information and belief, there were FMCSA

guidelines and regulations and industry standards in effect relating to driver qualification and retention of

                                                       8
       Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 9 of 50 PageID #:9



truck drivers, entrustment of equipment, and training, supervision and monitoring on lane changes, notice

of hazardous conditions and safe driving procedures.

         43.       At all times relevant hereto, and upon information and belief, Defendant MIT Illinois Inc.,

did not adequately inform Defendant, Duvick, of FMCSA’s guidelines and regulations relating to lane

changes, notice of hazardous conditions and safe driving procedures.

         44.       At all times relevant herein, and upon information and belief, Defendant MIT Illinois Inc.,

did not have an adequate performance standard in place to ensure that the FMCSA’s guidelines and

regulations were being followed and correctly implemented by its commercial truck drivers.

         45.       At all times relevant herein, Defendant MIT Illinois Inc., owed a duty of reasonable care

to Plaintiffs.

         46.       At all times relevant herein, Defendant MIT Illinois Inc., owed to Plaintiffs the duty to

train, educate and/or adequately inform its commercial truck drivers of the FMCSA’s guideline and

regulations, to ensure the safety of other motorists traveling on the roadway.

         47.       On or about October 23, 2019, and at all times relevant herein, Defendant MIT Illinois Inc.,

individually and by and through its permissive users, failed to exercise reasonable care by committing one

or more of the following acts or omissions:

               a. Failed to implement adequate performance standards to ensure that its commercial
                  truck drivers, including Duvick, performed their job duties in accordance with the
                  FMCSA guidelines and procedures; and/or

               b. Failed to periodically review the performance of its commercial truck drivers,
                  including Duvick, to determine whether they were adequately following FMCSA
                  guidelines and procedures; and/or

               c. Failed to entrust its equipment to a reasonably safe truck driver in accordance with
                  FMCSA Safety Regulations, state laws, industry standards and MIT Illinois Inc.’s,
                  driver safety handbook; and/or

               d. Failed to adequately inform Duvick of the FMCSA’s guidelines and procedures
                  relating to lane changes and safely approaching a construction zone.

         48.       That as a direct and proximate result of the aforementioned negligent acts and/or omissions

of the Defendant, the surviving Plaintiff, Lana Akram Mohammed, Individually, sustained severe and


                                                        9
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 10 of 50 PageID #:10



permanent injuries, both internally and externally, and was and will be hindered and prevented from

attending to their usual duties and affairs, and has lost and will in the future lose the value of that time as

aforementioned. Plaintiff also sustained great pain and anguish, both in mind and body, and will in the

future continue to suffer. Plaintiff further expended and became liable for, and will expend and become

liable for, large sums of money for medical care and services endeavoring to become healed and cured of

said injuries.

        WHEREFORE, the Plaintiff demands judgment against the Defendant, MIT Illinois Inc., in an

amount in excess of seventy-five thousand dollars ($75,000.00), the minimum jurisdictional amount of

this Court, and for any and all other relief this Court deems proper.

                                         COUNT VIII
                                   Institutional Negligence
              Lana Akram Mohammed, as Parent for Collective Minors v. MIT Illinois Inc.

        49.       Plaintiff incorporates by reference Paragraphs 1-16 herein.

        50.       At all times relevant herein, and upon information and belief, MIT Illinois did not have an

adequate performance standard in place to ensure that it hired and retained qualified and competent truck

drivers and that its commercial truck drivers performed their job duties in accordance with the Federal

Motor Carrier Safety Administration (FMCSA) guidelines and regulations.

        51.       At all times relevant herein, and upon information and belief, there were FMCSA

guidelines and regulations and industry standards in effect relating to driver qualification and retention of

truck drivers, entrustment of equipment, and training, supervision and monitoring on lane changes, notice

of hazardous conditions and safe driving procedures.

        52.       At all times relevant hereto, and upon information and belief, Defendant MIT Illinois did

not adequately inform Defendant, Duvick, of FMCSA’s guidelines and regulations relating to lane changes,

notice of hazardous conditions and safe driving procedures.

        53.       At all times relevant herein, and upon information and belief, Defendant MIT Illinois did

not have an adequate performance standard in place to ensure that the FMCSA’s guidelines and regulations

were being followed and correctly implemented by its commercial truck drivers.

                                                      10
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 11 of 50 PageID #:11



         54.       At all times relevant herein, Defendant TransCorr owed a duty of reasonable care to

Plaintiffs.

         55.       At all times relevant herein, Defendant TransCorr owed to Plaintiffs the duty to train,

educate and/or adequately inform its commercial truck drivers of the FMCSA’s guideline and regulations,

to ensure the safety of other motorists traveling on the roadway.

         56.       On or about October 23, 2019, and at all times relevant herein, Defendant MIT Illinois

individually and by and through its permissive users, failed to exercise reasonable care by committing one

or more of the following acts or omissions:

               a. Failed to implement adequate performance standards to ensure that its commercial
                  truck drivers, including Duvick, performed their job duties in accordance with the
                  FMCSA guidelines and procedures; and/or

               b. Failed to periodically review the performance of its commercial truck drivers,
                  including Duvick, to determine whether they were adequately following FMCSA
                  guidelines and procedures; and/or

               c. Failed to entrust its equipment to a reasonably safe truck driver in accordance with
                  FMCSA Safety Regulations, state laws, industry standards and TransCorr’s driver
                  safety handbook; and/or

               d. Failed to adequately inform Duvick of the FMCSA’s guidelines and procedures
                  relating to lane changes and safely approaching a construction zone.

         57.       That as a direct and proximate result of the aforementioned negligent acts and/or omissions

of the Defendant, the surviving Plaintiffs, Collective Minors, sustained severe and permanent injuries, both

internally and externally, and was and will be hindered and prevented from attending to their usual duties

and affairs, and has lost and will in the future lose the value of that time as aforementioned. Plaintiffs also

sustained great pain and anguish, both in mind and body, and will in the future continue to suffer. Plaintiffs

further expended and became liable for, and will expend and become liable for, large sums of money for

medical care and services endeavoring to become healed and cured of said injuries.

         WHEREFORE, the Plaintiffs demand judgment against the Defendant, MIT Illinois Inc., in an

amount in excess of seventy-five thousand dollars ($75,000.00), the minimum jurisdictional amount of this

Court, and for any and all other relief this Court deems proper.


                                                       11
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 12 of 50 PageID #:12



                                       COUNT IX
                         Wrongful Death | Institutional Negligence
  Halkut Mahmood Faraj, as Parent and Special Administrator of the Estate of E.M., a deceased
                                 Minor v. MIT Illinois Inc.

         58.    Plaintiff incorporates by reference Paragraphs 1-16 herein.

         59.    At all times relevant herein, and upon information and belief, MIT Illinois, did not have an

adequate performance standard in place to ensure that it hired and retained qualified and competent truck

drivers and that its commercial truck drivers performed their job duties in accordance with the Federal

Motor Carrier Safety Administration (FMCSA) guidelines and regulations.

         60.    At all times relevant herein, and upon information and belief, there were FMCSA

guidelines and regulations and industry standards in effect relating to driver qualification and retention of

truck drivers, entrustment of equipment, and training, supervision and monitoring on lane changes, notice

of hazardous conditions and safe driving procedures.

         61.    At all times relevant hereto, and upon information and belief, Defendant MIT Illinois, did

not adequately inform Defendant, Duvick, of FMCSA’s guidelines and regulations relating to lane changes,

notice of hazardous conditions and safe driving procedures.

         62.    At all times relevant herein, and upon information and belief, Defendant MIT Illinois, did

not have an adequate performance standard in place to ensure that the FMCSA’s guidelines and regulations

were being followed and correctly implemented by its commercial truck drivers.

         63.    At all times relevant herein, Defendant MIT Illinois, owed a duty of reasonable care to

Plaintiffs.

         64.    At all times relevant herein, Defendant MIT Illinois, owed to Plaintiffs the duty to train,

educate and/or adequately inform its commercial truck drivers of the FMCSA’s guideline and regulations,

to ensure the safety of other motorists traveling on the roadway.

         65.    On or about October 23, 2019, and at all times relevant herein, Defendant MIT Illinois,

individually and by and through its permissive users, failed to exercise reasonable care by committing one

or more of the following acts or omissions:


                                                     12
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 13 of 50 PageID #:13



              a. Failed to implement adequate performance standards to ensure that its commercial
                 truck drivers, including Duvick, performed their job duties in accordance with the
                 FMCSA guidelines and procedures; and/or

              b. Failed to periodically review the performance of its commercial truck drivers,
                 including Duvick, to determine whether they were adequately following FMCSA
                 guidelines and procedures; and/or

              c. Failed to entrust its equipment to a reasonably safe truck driver in accordance with
                 FMCSA Safety Regulations, state laws, industry standards and TransCorr’s, driver
                 safety handbook; and/or

              d. Failed to adequately inform Duvick of the FMCSA’s guidelines and procedures
                 relating to lane changes and safely approaching a construction zone.

        66.       That as a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of the Defendants, MIT Illinois and Duvick, the minor-decedent, E.M., died on or about October

23, 2019, and the remaining Plaintiffs were seriously injured.

        67.       That the minor-decedent, E.M., is survived by her father, Halkut Mahmood Faraj, mother,

Lana Akram Mohammad, and siblings, Collective Minors, who have each sustained substantial pecuniary

loss of love, society and companionship by reason of minor-decedent’s death.

        68.       That this action is brought pursuant to 740 ILCS 180/1 et seq., commonly known as the

Illinois Wrongful Death Act.

        WHEREFORE, the Plaintiffs demand judgment against the Defendant, MIT Illinois Inc., in an

amount in excess of seventy-five thousand dollars ($75,000.00), the minimum jurisdictional amount of this

Court, and for any and all other relief this Court deems proper.

                                        COUNT X
                  Survival | Family Expense Act | Institutional Negligence
  Halkut Mahmood Faraj, as Parent and Special Administrator of the Estate of E.M., a deceased
                                 Minor v. MIT Illinois Inc.

        69.       Plaintiff incorporates by reference Paragraphs 1-16 herein.

        70.       At all times relevant herein, and upon information and belief, MIT Illinois, did not have an

adequate performance standard in place to ensure that it hired and retained qualified and competent truck

drivers and that its commercial truck drivers performed their job duties in accordance with the Federal

Motor Carrier Safety Administration (FMCSA) guidelines and regulations.

                                                      13
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 14 of 50 PageID #:14



         71.       At all times relevant herein, and upon information and belief, there were FMCSA

guidelines and regulations and industry standards in effect relating to driver qualification and retention of

truck drivers, entrustment of equipment, and training, supervision and monitoring on lane changes, notice

of hazardous conditions and safe driving procedures.

         72.       At all times relevant hereto, and upon information and belief, Defendant MIT Illinois, did

not adequately inform Defendant, Duvick, of FMCSA’s guidelines and regulations relating to lane changes,

notice of hazardous conditions and safe driving procedures.

         73.       At all times relevant herein, and upon information and belief, Defendant MIT Illinois, did

not have an adequate performance standard in place to ensure that the FMCSA’s guidelines and regulations

were being followed and correctly implemented by its commercial truck drivers.

         74.       At all times relevant herein, Defendant MIT Illinois, owed a duty of reasonable care to

Plaintiffs.

         75.       At all times relevant herein, Defendant MIT Illinois, owed to Plaintiffs the duty to train,

educate and/or adequately inform its commercial truck drivers of the FMCSA’s guideline and regulations,

to ensure the safety of other motorists traveling on the roadway.

         76.       On or about October 23, 2019, and at all times relevant herein, Defendant MIT Illinois,

individually and by and through its permissive users, failed to exercise reasonable care by committing one

or more of the following acts or omissions:

               a. Failed to implement adequate performance standards to ensure that its commercial
                  truck drivers, including Duvick, performed their job duties in accordance with the
                  FMCSA guidelines and procedures; and/or

               b. Failed to periodically review the performance of its commercial truck drivers,
                  including Duvick, to determine whether they were adequately following FMCSA
                  guidelines and procedures; and/or

               c. Failed to entrust its equipment to a reasonably safe truck driver in accordance with
                  FMCSA Safety Regulations, state laws, industry standards and TransCorr’s, driver
                  safety handbook; and/or

               d. Failed to adequately inform Duvick of the FMCSA’s guidelines and procedures
                  relating to lane changes and safely approaching a construction zone.


                                                       14
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 15 of 50 PageID #:15



        77.     That as a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of the Defendants, MIT Illinois and Duvick, the minor-decedent, E.M., died on or about October

23, 2019, and the remaining Plaintiffs were seriously injured.

        78.     That the minor-decedent, E.M., is survived by her father, Halkut Mahmood Faraj, mother,

Lana Akram Mohammad, and siblings, Collective Minors, who have each sustained substantial pecuniary

loss of love, society and companionship by reason of minor-decedent’s death.

        79.     That on and subsequent to October 23, 2019, E.M., a deceased-minor, did become

obligated for various sums of money for the medical, hospital, funeral care and costs of the decedent-minor,

pursuant to the Family Expense Act, 750 ILCS 65/15.

        WHEREFORE, the Plaintiffs demand judgment against the Defendant, MIT Illinois Inc., in an

amount in excess of seventy-five thousand dollars ($75,000.00), the minimum jurisdictional amount of this

Court, and for any and all other relief this Court deems proper.

                                       COUNT XI
                                Institutional Negligence
Lana Akram Mohammed, Individually v. TransCorr LLC d/b/a Venture Logistics a/k/a TransCorr
                                        Logistics

        80.     Plaintiff incorporates by reference Paragraphs 1-16 herein.

        81.     At all times relevant herein, and upon information and belief, TransCorr, did not have an

adequate performance standard in place to ensure that it hired and retained qualified and competent truck

drivers and that its commercial truck drivers performed their job duties in accordance with the Federal

Motor Carrier Safety Administration (FMCSA) guidelines and regulations.

        82.     At all times relevant herein, and upon information and belief, there were FMCSA

guidelines and regulations and industry standards in effect relating to driver qualification and retention of

truck drivers, entrustment of equipment, and training, supervision and monitoring on lane changes, notice

of hazardous conditions and safe driving procedures.

        83.     At all times relevant hereto, and upon information and belief, Defendant TransCorr, did

not adequately inform Defendant, Duvick, of FMCSA’s guidelines and regulations relating to lane changes,


                                                     15
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 16 of 50 PageID #:16



notice of hazardous conditions and safe driving procedures.

         84.       At all times relevant herein, and upon information and belief, Defendant TransCorr, did

not have an adequate performance standard in place to ensure that the FMCSA’s guidelines and regulations

were being followed and correctly implemented by its commercial truck drivers.

         85.       At all times relevant herein, Defendant TransCorr, owed a duty of reasonable care to

Plaintiffs.

         86.       At all times relevant herein, Defendant TransCorr, owed to Plaintiffs the duty to train,

educate and/or adequately inform its commercial truck drivers of the FMCSA’s guideline and regulations,

to ensure the safety of other motorists traveling on the roadway.

         87.       On or about October 23, 2019, and at all times relevant herein, Defendant TransCorr,

individually and by and through its permissive users, failed to exercise reasonable care by committing one

or more of the following acts or omissions:

               a. Failed to implement adequate performance standards to ensure that its commercial
                  truck drivers, including Duvick, performed their job duties in accordance with the
                  FMCSA guidelines and procedures; and/or

               b. Failed to periodically review the performance of its commercial truck drivers,
                  including Duvick, to determine whether they were adequately following FMCSA
                  guidelines and procedures; and/or

               c. Failed to entrust its equipment to a reasonably safe truck driver in accordance with
                  FMCSA Safety Regulations, state laws, industry standards and MIT Illinois Inc.’s,
                  driver safety handbook; and/or

               d. Failed to adequately inform Duvick of the FMCSA’s guidelines and procedures
                  relating to lane changes and safely approaching a construction zone.

         88.       That as a direct and proximate result of the aforementioned negligent acts and/or omissions

of the Defendant, the surviving Plaintiff, Lana Akram Mohammed, Individually, sustained severe and

permanent injuries, both internally and externally, and was and will be hindered and prevented from

attending to their usual duties and affairs, and has lost and will in the future lose the value of that time as

aforementioned. Plaintiff also sustained great pain and anguish, both in mind and body, and will in the

future continue to suffer. Plaintiff further expended and became liable for, and will expend and become


                                                       16
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 17 of 50 PageID #:17



liable for, large sums of money for medical care and services endeavoring to become healed and cured of

said injuries.

         WHEREFORE, the Plaintiff demands judgment against the Defendant, TransCorr LLC d/b/a

Venture Logistics a/k/a TransCorr Logistics, in an amount in excess of seventy-five thousand dollars

($75,000.00), the minimum jurisdictional amount of this Court, and for any and all other relief this Court

deems proper.

                                      COUNT XII
                                Institutional Negligence
    Lana Akram Mohammed, as Parent for Collective Minors v. TransCorr LLC d/b/a Venture
                          Logistics a/k/a TransCorr Logistics

         89.     Plaintiff incorporates by reference Paragraphs 1-16 herein.

         90.     At all times relevant herein, and upon information and belief, TransCorr did not have an

adequate performance standard in place to ensure that it hired and retained qualified and competent truck

drivers and that its commercial truck drivers performed their job duties in accordance with the Federal

Motor Carrier Safety Administration (FMCSA) guidelines and regulations.

         91.     At all times relevant herein, and upon information and belief, there were FMCSA

guidelines and regulations and industry standards in effect relating to driver qualification and retention of

truck drivers, entrustment of equipment, and training, supervision and monitoring on lane changes, notice

of hazardous conditions and safe driving procedures.

         92.     At all times relevant hereto, and upon information and belief, Defendant TransCorr did not

adequately inform Defendant, Duvick, of FMCSA’s guidelines and regulations relating to lane changes,

notice of hazardous conditions and safe driving procedures.

         93.     At all times relevant herein, and upon information and belief, Defendant TransCorr did not

have an adequate performance standard in place to ensure that the FMCSA’s guidelines and regulations

were being followed and correctly implemented by its commercial truck drivers.

         94.     At all times relevant herein, Defendant TransCorr owed a duty of reasonable care to

Plaintiffs.


                                                     17
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 18 of 50 PageID #:18



        95.       At all times relevant herein, Defendant TransCorr owed to Plaintiffs the duty to train,

educate and/or adequately inform its commercial truck drivers of the FMCSA’s guideline and regulations,

to ensure the safety of other motorists traveling on the roadway.

        96.       On or about October 23, 2019, and at all times relevant herein, Defendant TransCorr

individually and by and through its permissive users, failed to exercise reasonable care by committing one

or more of the following acts or omissions:

              a. Failed to implement adequate performance standards to ensure that its commercial
                 truck drivers, including Duvick, performed their job duties in accordance with the
                 FMCSA guidelines and procedures; and/or

              b. Failed to periodically review the performance of its commercial truck drivers,
                 including Duvick, to determine whether they were adequately following FMCSA
                 guidelines and procedures; and/or

              c. Failed to entrust its equipment to a reasonably safe truck driver in accordance with
                 FMCSA Safety Regulations, state laws, industry standards and TransCorr’s driver
                 safety handbook; and/or

              d. Failed to adequately inform Duvick of the FMCSA’s guidelines and procedures
                 relating to lane changes and safely approaching a construction zone.

        97.       That as a direct and proximate result of the aforementioned negligent acts and/or omissions

of the Defendant, the surviving Plaintiffs, Collective Minors, sustained severe and permanent injuries, both

internally and externally, and was and will be hindered and prevented from attending to their usual duties

and affairs, and has lost and will in the future lose the value of that time as aforementioned. Plaintiffs also

sustained great pain and anguish, both in mind and body, and will in the future continue to suffer. Plaintiffs

further expended and became liable for, and will expend and become liable for, large sums of money for

medical care and services endeavoring to become healed and cured of said injuries.

        WHEREFORE, the Plaintiffs demand judgment against the Defendant, TransCorr LLC d/b/a

Venture Logistics a/k/a TransCorr Logistics in an amount in excess of seventy-five thousand dollars

($75,000.00), the minimum jurisdictional amount of this Court, and for any and all other relief this Court

deems proper.

                                            COUNT XIII
                                Wrongful Death | Institutional Negligence

                                                      18
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 19 of 50 PageID #:19



  Halkut Mahmood Faraj, as Parent and Special Administrator of the Estate of E.M., a deceased
          Minor v. TransCorr LLC d/b/a Venture Logistics a/k/a TransCorr Logistics

         98.       Plaintiff incorporates by reference Paragraphs 1-16 herein.

         99.       At all times relevant herein, and upon information and belief, TransCorr, did not have an

adequate performance standard in place to ensure that it hired and retained qualified and competent truck

drivers and that its commercial truck drivers performed their job duties in accordance with the Federal

Motor Carrier Safety Administration (FMCSA) guidelines and regulations.

         100.      At all times relevant herein, and upon information and belief, there were FMCSA

guidelines and regulations and industry standards in effect relating to driver qualification and retention of

truck drivers, entrustment of equipment, and training, supervision and monitoring on lane changes, notice

of hazardous conditions and safe driving procedures.

         101.      At all times relevant hereto, and upon information and belief, Defendant TransCorr, did

not adequately inform Defendant, Duvick, of FMCSA’s guidelines and regulations relating to lane changes,

notice of hazardous conditions and safe driving procedures.

         102.      At all times relevant herein, and upon information and belief, Defendant TransCorr, did

not have an adequate performance standard in place to ensure that the FMCSA’s guidelines and regulations

were being followed and correctly implemented by its commercial truck drivers.

         103.      At all times relevant herein, Defendant TransCorr, owed a duty of reasonable care to

Plaintiffs.

         104.      At all times relevant herein, Defendant TransCorr, owed to Plaintiffs the duty to train,

educate and/or adequately inform its commercial truck drivers of the FMCSA’s guideline and regulations,

to ensure the safety of other motorists traveling on the roadway.

         105.      On or about October 23, 2019, and at all times relevant herein, Defendant TransCorr,

individually and by and through its permissive users, failed to exercise reasonable care by committing one

or more of the following acts or omissions:

               a. Failed to implement adequate performance standards to ensure that its commercial
                  truck drivers, including Duvick, performed their job duties in accordance with the

                                                      19
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 20 of 50 PageID #:20



                FMCSA guidelines and procedures; and/or

            b. Failed to periodically review the performance of its commercial truck drivers,
               including Duvick, to determine whether they were adequately following FMCSA
               guidelines and procedures; and/or

            c. Failed to entrust its equipment to a reasonably safe truck driver in accordance with
               FMCSA Safety Regulations, state laws, industry standards and TransCorr’s, driver
               safety handbook; and/or

            d. Failed to adequately inform Duvick of the FMCSA’s guidelines and procedures
               relating to lane changes and safely approaching a construction zone.

        106.    That as a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of the Defendants, TransCorr and Duvick, the minor-decedent, E.M., died on or about October

23, 2019, and the remaining Plaintiffs were seriously injured.

        107.    That the minor-decedent, E.M., is survived by her father, Halkut Mahmood Faraj, mother,

Lana Akram Mohammad, and siblings, Collective Minors, who have each sustained substantial pecuniary

loss of love, society and companionship by reason of minor-decedent’s death.

        108.    That this action is brought pursuant to 740 ILCS 180/1 et seq., commonly known as the

Illinois Wrongful Death Act.

        WHEREFORE, the Plaintiffs demand judgment against the Defendant, TransCorr LLC d/b/a

Venture Logistics a/k/a TransCorr Logistics, in an amount in excess of seventy-five thousand dollars

($75,000.00), the minimum jurisdictional amount of this Court, and for any and all other relief this Court

deems proper.

                                         COUNT XIV
                    Survival | Family Expense Act | Institutional Negligence
  Halkut Mahmood Faraj, as Parent and Special Administrator of the Estate of E.M., a deceased
          Minor v. TransCorr LLC d/b/a Venture Logistics a/k/a TransCorr Logistics

        109.    Plaintiff incorporates by reference Paragraphs 1-16 herein.

        110.    At all times relevant herein, and upon information and belief, TransCorr, did not have an

adequate performance standard in place to ensure that it hired and retained qualified and competent truck

drivers and that its commercial truck drivers performed their job duties in accordance with the Federal

Motor Carrier Safety Administration (FMCSA) guidelines and regulations.

                                                    20
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 21 of 50 PageID #:21



         111.     At all times relevant herein, and upon information and belief, there were FMCSA

guidelines and regulations and industry standards in effect relating to driver qualification and retention of

truck drivers, entrustment of equipment, and training, supervision and monitoring on lane changes, notice

of hazardous conditions and safe driving procedures.

         112.     At all times relevant hereto, and upon information and belief, Defendant TransCorr, did

not adequately inform Defendant, Duvick, of FMCSA’s guidelines and regulations relating to lane changes,

notice of hazardous conditions and safe driving procedures.

         113.     At all times relevant herein, and upon information and belief, Defendant TransCorr, did

not have an adequate performance standard in place to ensure that the FMCSA’s guidelines and regulations

were being followed and correctly implemented by its commercial truck drivers.

         114.     At all times relevant herein, Defendant TransCorr, owed a duty of reasonable care to

Plaintiffs.

         115.     At all times relevant herein, Defendant TransCorr, owed to Plaintiffs the duty to train,

educate and/or adequately inform its commercial truck drivers of the FMCSA’s guideline and regulations,

to ensure the safety of other motorists traveling on the roadway.

         116.     On or about October 23, 2019, and at all times relevant herein, Defendant TransCorr,

individually and by and through its permissive users, failed to exercise reasonable care by committing one

or more of the following acts or omissions:

              a. Failed to implement adequate performance standards to ensure that its commercial
                 truck drivers, including Duvick, performed their job duties in accordance with the
                 FMCSA guidelines and procedures; and/or

              b. Failed to periodically review the performance of its commercial truck drivers,
                 including Duvick, to determine whether they were adequately following FMCSA
                 guidelines and procedures; and/or

              c. Failed to entrust its equipment to a reasonably safe truck driver in accordance with
                 FMCSA Safety Regulations, state laws, industry standards and TransCorr’s, driver
                 safety handbook; and/or

              d. Failed to adequately inform Duvick of the FMCSA’s guidelines and procedures
                 relating to lane changes and safely approaching a construction zone.


                                                      21
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 22 of 50 PageID #:22



        117.     That as a direct and proximate result of one or more of the aforesaid negligent acts and/or

omissions of the Defendants, TransCorr and Duvick, the minor-decedent, E.M., died on or about October

23, 2019, and the remaining Plaintiffs were seriously injured.

        118.     That the minor-decedent, E.M., is survived by her father, Halkut Mahmood Faraj, mother,

Lana Akram Mohammad, and siblings, Collective Minors, who have each sustained substantial pecuniary

loss of love, society and companionship by reason of minor-decedent’s death.

        119.     That on and subsequent to October 23, 2019, E.M., a deceased-minor, did become

oblgiated for various sums of money for the medical, hospital, funeral care and costs of the decedent-minor,

pursuant to the Family Expense Act, 750 ILCS 65/15.

        WHEREFORE, the Plaintiffs demand judgment against the Defendant, TransCorr LLC d/b/a

Venture Logistics a/k/a TransCorr Logistics, in an amount in excess of seventy-five thousand dollars

($75,000.00), the minimum jurisdictional amount of this Court, and for any and all other relief this Court

deems proper.

                                        COUNT XV
                                   Agency | Restatement 414
                      Lana Akram Mohammed, Individually v. MIT Illinois Inc.

        120.     Plaintiff incorporates by reference Paragraphs 1-16 herein.

        121.     Upon information and belief, Defendant, MIT Illinois, leased to the Defendant, TransCorr,

the semi-tractor to haul the load that was involved in this collision.

        122.     Upon information and belief, Defendant MIT Illinois exercised control of the Defendant,

TransCorr by requiring them to report all accidents to the Defendant MIT Illinois.

        123.     Upon information and belief, Defendant MIT Illinois exercised control of the Defendant,

TransCorr by requiring in its lease that the Defendant haul and deliver the load involved in this crash safely

and on time.

        124.     Upon information and belief, Defendant MIT Illinois exercised control of the Defendant,

TransCorr by requiring the Defendant to operate its equipment by safe, careful, and properly licensed

drivers with care and precaution.

                                                      22
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 23 of 50 PageID #:23



        125.      Upon information and belief, Defendant MIT Illinois, exercised control of the Defendant,

TransCorr by prohibiting the use of equipment for transportation of persons or property for hire without

proper authority.

        126.      Upon information and belief, Defendant MIT Illinois, exercised control of the Defendant,

TransCorr by specifically requiring the equipment inspection and maintenance be completed by the

Defendant, MIT Illinois at one of its service facilities.

        127.        Upon information and belief, Defendant MIT Illinois, exercised control of the Defendant,

TransCorr to obtain insurance for the leased equipment.

        128.      As a result of this control, the Defendant MIT Illinois, the Defendants, Duvick and

TransCorr were in a master-servant relationship.

        129.      Defendant MIT Illinois, as the motor carrier is therefore vicariously liable for the action of

its sub-hauler and agents, Defendants TransCorr and Duvick.

        130.      On October 23, 2019, the Defendant, Duvick, as an agent, employee and/or servant for the

Defendant, TransCorr caused their semi-tractor-and-trailer to collide with the vehicle in which Plaintiffs

were traveling.

        131.      Defendant, MIT Illinois, through its agents, and/or servants, Defendants Duvick and

TransCorr, then and there had a duty to operate, manage, maintain and control said tractor-and-trailer with

ordinary and reasonable care so as not to cause injury to others.

        132.      Notwithstanding the aforesaid duty, the Defendant, MIT Illinois, through its agents, and/or

servants, Defendants, Duvick and TransCorr, then and there carelessly and negligently did, or failed to do,

one or more of the following wrongful acts and/or omissions:

            a. Failed to operate the tractor and trailer at a speed which was reasonable and proper
               with regard to the conditions which would have prevented the tractor and trailer
               from colliding with the Plaintiffs’ vehicle on said roadway;

            b. Failed to choose a safe gap for changing lanes while operating a semi-truck and
               trailer, which was necessary to avoid colliding with the Plaintiffs’ vehicle;

            c. Failed to use the proper lookout to ensure a safe gap existed as was legally required
               to avoid colliding with the Plaintiffs’ vehicle in compliance with the legal

                                                       23
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 24 of 50 PageID #:24



                  requirements and the duty of all persons operating vehicles on the roadway;

             d. Failed to use a signal to indicate to other drivers on the roadway of Duvick’s
                intention to make a lane change, as required by statute;

             e. Failed to lean into his mirrors to ensure other drivers on the roadway were not in
                his blind-spot and/or “no-zone” as required by statute and federal regulations;

             f.   Failed to keep proper visual search at all times while operating a tractor and trailer
                  on the roadway and see ahead for dangers when changing lanes and safely driving
                  along and upon the roadway;

             g. Failed to recognize potential hazards ahead and alongside his tractor and trailer to
                avoid colliding with the Plaintiffs’ vehicle on the roadway; and

             h. Was otherwise careless and/or negligent.

        133.      That as a direct and proximate result of one or more of the aforesaid careless and negligent

acts and/or omissions of the Defendant, MIT Illinois, by and through its agents, and/or servants Duvick and

TransCorr, the Plaintiff, Lana Akram Mohammed, Individually, suffered permanent injuries, disability

and/or loss of normal life, pain and suffering, emotional distress, medical expenses, lost wages, damages to

personal property, and other losses, and may continue to suffer such damages in the future.

        134.      That as a proximate result of such negligence and the resulting collision, Defendant MIT

Illinois is vicariously liable for Plaintiff’s personal injuries.

        WHEREFORE, Plaintiff, Lana Akram Mohammed, individually, demands judgment against

Defendant, MIT Illinois Inc., for a sum in excess of $75,000.00, the minimum jurisdictional amount of this

Court, and for any and all other relief this Court deems proper.




                                    COUNT XVI
                              Agency | Restatement 414
                                  In the Alternative
  Lana Arkam Mohammed v. TransCorr LLC d/b/a Venture Logistics a/k/a TransCorr Logistics

        135.      Plaintiff incorporates by reference Paragraphs 1-16 herein.

                                                         24
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 25 of 50 PageID #:25



        136.     In the alternative, upon information and belief, Defendant, TransCorr, leased to the

Defendant, MIT Illinois, the semi-tractor to haul the load that was involved in this collision.

        137.     In the alternative, upon information and belief, Defendant TransCorr exercised control of

the Defendant, MIT Illinois by requiring them to report all accidents to the Defendant TransCorr.

        138.     In the alternative, upon information and belief, Defendant TransCorr exercised control of

the Defendant, MIT Illinois by requiring in its lease that the Defendant haul and deliver the load involved

in this crash safely and on time.

        139.     In the alternative, upon information and belief, Defendant TransCorr exercised control of

the Defendant, MIT Illinois by requiring the Defendant to operate its equipment by safe, careful, and

properly licensed drivers with care and precaution.

        140.     In the alternative, upon information and belief, Defendant TransCorr, exercised control of

the Defendant, MIT Illinois by prohibiting the use of equipment for transportation of persons or property

for hire without proper authority.

        141.     In the alternative, upon information and belief, Defendant TransCorr, exercised control of

the Defendant, MIT Illinois by specifically requiring the equipment inspection and maintenance be

completed by the Defendant, TransCorr at one of its service facilities.

        142.     In the alternative, upon information and belief, Defendant TransCorr, exercised control of

the Defendant, MIT Illinois to obtain insurance for the leased equipment.

        143.     In the alternative, as a result of this control, the Defendant TransCorr, the Defendants,

Duvick and MIT Illinois were in a master-servant relationship.

        144.     In the alternative, Defendant TransCorr, as the motor carrier is therefore vicariously liable

for the action of its sub-hauler and agents, Defendants MIT Illinois and Duvick.

        145.     In the alternative, on October 23, 2019, the Defendant, Duvick, as an agent, employee

and/or servant for the Defendant, MIT Illinois caused their semi-tractor-and-trailer to collide with the

vehicle in which Plaintiffs were traveling.

        146.     In the alternative, Defendant, TransCorr, through its agents, and/or servants, Defendants

                                                      25
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 26 of 50 PageID #:26



Duvick and MIT Illinois, then and there had a duty to operate, manage, maintain and control said tractor-

and-trailer with ordinary and reasonable care so as not to cause injury to others.

          147.    In the alternative, notwithstanding the aforesaid duty, the Defendant, TransCorr, through

its agents, and/or servants, Defendants, Duvick and MIT Illinois, then and there carelessly and negligently

did, or failed to do, one or more of the following wrongful acts and/or omissions:

             a. Failed to operate the tractor and trailer at a speed which was reasonable and proper
                with regard to the conditions which would have prevented the tractor and trailer
                from colliding with the Plaintiffs’ vehicle on said roadway;

             b. Failed to choose a safe gap for changing lanes while operating a semi-truck and
                trailer, which was necessary to avoid colliding with the Plaintiffs’ vehicle;

             c. Failed to use the proper lookout to ensure a safe gap existed as was legally required
                to avoid colliding with the Plaintiffs’ vehicle in compliance with the legal
                requirements and the duty of all persons operating vehicles on the roadway;

             d. Failed to use a signal to indicate to other drivers on the roadway of Duvick’s
                intention to make a lane change, as required by statute;

             e. Failed to lean into his mirrors to ensure other drivers on the roadway were not in
                his blind-spot and/or “no-zone” as required by statute and federal regulations;

             f.   Failed to keep proper visual search at all times while operating a tractor and trailer
                  on the roadway and see ahead for dangers when changing lanes and safely driving
                  along and upon the roadway;

             g. Failed to recognize potential hazards ahead and alongside his tractor and trailer to
                avoid colliding with the Plaintiffs’ vehicle on the roadway; and

             h. Was otherwise careless and/or negligent.

          148.    In the alternative, that as a direct and proximate result of one or more of the aforesaid

careless and negligent acts and/or omissions of the Defendant, TransCorr, by and through its agents, and/or

servants Duvick and MIT Illinois, the Plaintiff, Lana Akram Mohammed, Individually, suffered permanent

injuries, disability and/or loss of normal life, pain and suffering, emotional distress, medical expenses, lost

wages, damages to personal property, and other losses, and may continue to suffer such damages in the

future.

          149.    In the alternative, that as a proximate result of such negligence and the resulting collision,

Defendant TransCorr is vicariously liable for Plaintiffs’ personal injuries.

                                                       26
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 27 of 50 PageID #:27



        WHEREFORE, Plaintiff, Lana Akram Mohammed, individually, demands judgment against

Defendant, TransCorr LLC d/b/a Venture Logistics a/k/a TransCorr Logistics, for a sum in excess of

$75,000.00, the minimum jurisdictional amount of this Court, and for any and all other relief this Court

deems proper.

                                      COUNT XVII
                                Agency | Restatement 414
            Lana Akram Mohammed, as Parent for Collective Minors v. MIT Illinois Inc.

        150.     Plaintiff incorporates by reference Paragraphs 1-16 herein.

        151.     Upon information and belief, Defendant, MIT Illinois, leased to the Defendant, TransCorr,

the semi-tractor to haul the load that was involved in this collision.

        152.        Upon information and belief, Defendant MIT Illinois exercised control of the Defendant,

TransCorr by requiring them to report all accidents to the Defendant MIT Illinois.

        153.     Upon information and belief, Defendant MIT Illinois exercised control of the Defendant,

TransCorr by requiring in its lease that the Defendant haul and deliver the load involved in this crash safely

and on time.

        154.     Upon information and belief, Defendant MIT Illinois exercised control of the Defendant,

TransCorr by requiring the Defendant to operate its equipment by safe, careful, and properly licensed

drivers with care and precaution.

        155.     Upon information and belief, Defendant MIT Illinois, exercised control of the Defendant,

TransCorr by prohibiting the use of equipment for transportation of persons or property for hire without

proper authority.

        156.     Upon information and belief, Defendant MIT Illinois, exercised control of the Defendant,

TransCorr by specifically requiring the equipment inspection and maintenance be completed by the

Defendant, MIT Illinois at one of its service facilities.

        157.        Upon information and belief, Defendant MIT Illinois, exercised control of the Defendant,

TransCorr to obtain insurance for the leased equipment.



                                                       27
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 28 of 50 PageID #:28



        158.      As a result of this control, the Defendant MIT Illinois, the Defendants, Duvick and

TransCorr were in a master-servant relationship.

        159.      Defendant MIT Illinois, as the motor carrier is therefore vicariously liable for the action of

its sub-hauler and agents, Defendants TransCorr and Duvick.

        160.      On October 23, 2019, the Defendant, Duvick, as an agent, employee and/or servant for the

Defendant, TransCorr caused their semi-tractor-and-trailer to collide with the vehicle in which Plaintiffs

were traveling.

        161.      Defendant, MIT Illinois, through its agents, and/or servants, Defendants Duvick and

TransCorr, then and there had a duty to operate, manage, maintain and control said tractor-and-trailer with

ordinary and reasonable care so as not to cause injury to others.

        162.      Notwithstanding the aforesaid duty, the Defendant, MIT Illinois, through its agents, and/or

servants, Defendants, Duvick and TransCorr, then and there carelessly and negligently did, or failed to do,

one or more of the following wrongful acts and/or omissions:

            a. Failed to operate the tractor and trailer at a speed which was reasonable and proper
               with regard to the conditions which would have prevented the tractor and trailer
               from colliding with the Plaintiffs’ vehicle on said roadway;

            b. Failed to choose a safe gap for changing lanes while operating a semi-truck and
               trailer, which was necessary to avoid colliding with the Plaintiffs’ vehicle;

            c. Failed to use the proper lookout to ensure a safe gap existed as was legally required
               to avoid colliding with the Plaintiffs’ vehicle in compliance with the legal
               requirements and the duty of all persons operating vehicles on the roadway;

            d. Failed to use a signal to indicate to other drivers on the roadway of Duvick’s
               intention to make a lane change, as required by statute;

            e. Failed to lean into his mirrors to ensure other drivers on the roadway were not in
               his blind-spot and/or “no-zone” as required by statute and federal regulations;

            f.    Failed to keep proper visual search at all times while operating a tractor and trailer
                  on the roadway and see ahead for dangers when changing lanes and safely driving
                  along and upon the roadway;

            g. Failed to recognize potential hazards ahead and alongside his tractor and trailer to
               avoid colliding with the Plaintiffs’ vehicle on the roadway; and

            h. Was otherwise careless and/or negligent.

                                                       28
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 29 of 50 PageID #:29




        163.     That as a direct and proximate result of one or more of the aforesaid careless and negligent

acts and/or omissions of the Defendant, MIT Illinois, by and through its agents, and/or servants Duvick and

TransCorr, the Plaintiffs, Collective Minors, suffered permanent injuries, disability and/or loss of normal

life, pain and suffering, emotional distress, medical expenses, lost wages, damages to personal property,

and other losses, and may continue to suffer such damages in the future.

        164.     That as a proximate result of such negligence and the resulting collision, Defendant MIT

Illinois is vicariously liable for Plaintiffs’ personal injuries.

        WHEREFORE, Plaintiff, Lana Akram Mohammed, as Parent for Collective Minors, S.M., A.M,

and A.M., demand judgment against Defendant, MIT Illinois Inc., for a sum in excess of $75,000.00, the

minimum jurisdictional amount of this Court, and for any and all other relief this Court deems proper.

                                     COUNT XVIII
                              Agency | Restatement 414
                                    In the Alternative
    Lana Arkam Mohammed as Parent for Collective Minors v. TransCorr LLC d/b/a Venture
                          Logistics a/k/a TransCorr Logistics

        165.     Plaintiff incorporates by reference Paragraphs 1-16 herein.

        166.      In the alternative, upon information and belief, Defendant, TransCorr, leased to the

Defendant, MIT Illinois, the semi-tractor to haul the load that was involved in this collision.

        167.     In the alternative, upon information and belief, Defendant TransCorr exercised control of

the Defendant, MIT Illinois by requiring them to report all accidents to the Defendant TransCorr.

        168.     In the alternative, upon information and belief, Defendant TransCorr exercised control of

the Defendant, MIT Illinois by requiring in its lease that the Defendant haul and deliver the load involved

in this crash safely and on time.

        169.     In the alternative, upon information and belief, Defendant TransCorr exercised control of

the Defendant, MIT Illinois by requiring the Defendant to operate its equipment by safe, careful, and

properly licensed drivers with care and precaution.




                                                         29
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 30 of 50 PageID #:30



        170.     In the alternative, upon information and belief, Defendant TransCorr, exercised control of

the Defendant, MIT Illinois by prohibiting the use of equipment for transportation of persons or property

for hire without proper authority.

        171.     In the alternative, upon information and belief, Defendant TransCorr, exercised control of

the Defendant, MIT Illinois by specifically requiring the equipment inspection and maintenance be

completed by the Defendant, TransCorr at one of its service facilities.

        172.     In the alternative, upon information and belief, Defendant TransCorr, exercised control of

the Defendant, MIT Illinois to obtain insurance for the leased equipment.

        173.     In the alternative, as a result of this control, the Defendant TransCorr, the Defendants,

Duvick and MIT Illinois were in a master-servant relationship.

        174.     In the alternative, Defendant TransCorr, as the motor carrier is therefore vicariously liable

for the action of its sub-hauler and agents, Defendants MIT Illinois and Duvick.

        175.     In the alternative, on October 23, 2019, the Defendant, Duvick, as an agent, employee

and/or servant for the Defendant, MIT Illinois caused their semi-tractor to collide with the vehicle in which

Plaintiffs were traveling.

        176.     In the alternative, Defendant, TransCorr, through its agents, and/or servants, Defendants

Duvick and MIT Illinois, then and there had a duty to operate, manage, maintain and control said tractor-

and-trailer with ordinary and reasonable care so as not to cause injury to others.

        177.     In the alternative, notwithstanding the aforesaid duty, the Defendant, TransCorr, through

its agents, and/or servants, Defendants, Duvick and MIT Illinois, then and there carelessly and negligently

did, or failed to do, one or more of the following wrongful acts and/or omissions:

            a. Failed to operate the tractor and trailer at a speed which was reasonable and proper
               with regard to the conditions which would have prevented the tractor and trailer
               from colliding with the Plaintiffs’ vehicle on said roadway;

            b. Failed to choose a safe gap for changing lanes while operating a semi-truck and
               trailer, which was necessary to avoid colliding with the Plaintiffs’ vehicle;

            c. Failed to use the proper lookout to ensure a safe gap existed as was legally required
               to avoid colliding with the Plaintiffs’ vehicle in compliance with the legal

                                                     30
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 31 of 50 PageID #:31



                 requirements and the duty of all persons operating vehicles on the roadway;

            d. Failed to use a signal to indicate to other drivers on the roadway of Duvick’s
               intention to make a lane change, as required by statute;

            e. Failed to lean into his mirrors to ensure other drivers on the roadway were not in
               his blind-spot and/or “no-zone” as required by statute and federal regulations;

            f.   Failed to keep proper visual search at all times while operating a tractor and trailer
                 on the roadway and see ahead for dangers when changing lanes and safely driving
                 along and upon the roadway;

            g. Failed to recognize potential hazards ahead and alongside his tractor and trailer to
               avoid colliding with the Plaintiffs’ vehicle on the roadway; and

            h. Was otherwise careless and/or negligent.

        178.     In the alternative, that as a direct and proximate result of one or more of the aforesaid

careless and negligent acts and/or omissions of the Defendant, TransCorr, by and through its agents, and/or

servants Duvick and MIT Illinois, the Plaintiffs, Collective Minors, suffered permanent injuries, disability

and/or loss of normal life, pain and suffering, emotional distress, medical expenses, lost wages, damages to

personal property, and other losses, and may continue to suffer such damages in the future.

        179.     In the alternative, that as a proximate result of such negligence and the resulting collision,

Defendant TransCorr is vicariously liable for Plaintiffs’ personal injuries.

        WHEREFORE, Plaintiff, Lana Akram Mohammed, as Parent for Collective Minors, S.M., A.M.,

and A.M., demand judgment against Defendant, TransCorr LLC d/b/a Venture Logistics a/k/a TransCorr

Logistics, for a sum in excess of $75,000.00, the minimum jurisdictional amount of this Court, and for any

and all other relief this Court deems proper.



                                       COUNT XIX
                                 Agency | Restatement 414
  Halkut Mahmood Faraj, as Parent and Special Administrator of the Estate of E.M., a deceased
                                 Minor v. MIT Illinois Inc.

        180.     Plaintiff incorporates by reference Paragraphs 1-16 herein.

        181.     Upon information and belief, Defendant, MIT Illinois, leased to the Defendant, TransCorr,

 the semi-tractor to haul the load that was involved in this collision.

                                                      31
    Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 32 of 50 PageID #:32



       182.     Upon information and belief, Defendant MIT Illinois exercised control of the Defendant,

TransCorr by requiring them to report all accidents to the Defendant MIT Illinois.

       183.     Upon information and belief, Defendant MIT Illinois exercised control of the Defendant,

TransCorr by requiring in its lease that the Defendant haul and deliver the load involved in this crash safely

and on time.

       184.     Upon information and belief, Defendant MIT Illinois exercised control of the Defendant,

TransCorr by requiring the Defendant to operate its equipment by safe, careful, and properly licensed

drivers with care and precaution.

       185.     Upon information and belief, Defendant MIT Illinois, exercised control of the Defendant,

TransCorr by prohibiting the use of equipment for transportation of persons or property for hire without

proper authority.

       186.     Upon information and belief, Defendant MIT Illinois, exercised control of the Defendant,

TransCorr by specifically requiring the equipment inspection and maintenance be completed by the

Defendant, MIT Illinois at one of its service facilities.

       187.     Upon information and belief, Defendant MIT Illinois, exercised control of the Defendant,

TransCorr to obtain insurance for the leased equipment.

       188.     As a result of this control, the Defendant MIT Illinois, the Defendants, Duvick and

TransCorr were in a master-servant relationship.

       189.     Defendant MIT Illinois, as the motor carrier is therefore vicariously liable for the action of

its sub-hauler and agents, Defendants TransCorr and Duvick.

       190.     On October 23, 2019, the Defendant, Duvick, as an agent, employee and/or servant for the

Defendant, TransCorr caused their semi-tractor to collide with the vehicle in which Plaintiffs were

traveling.

       191.     Defendant, MIT Illinois, through its agents, and/or servants, Defendants Duvick and

TransCorr, then and there had a duty to operate, manage, maintain and control said tractor-and-trailer with

ordinary and reasonable care so as not to cause injury to others.

                                                     32
    Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 33 of 50 PageID #:33



       192.      Notwithstanding the aforesaid duty, the Defendant, MIT Illinois, through its agents, and/or

servants, Defendants, Duvick and TransCorr, then and there carelessly and negligently did, or failed to

do, one or more of the following wrongful acts and/or omissions:

            a. Failed to operate the tractor and trailer at a speed which was reasonable and proper
               with regard to the conditions which would have prevented the tractor and trailer
               from colliding with the Plaintiffs’ vehicle on said roadway;

            b. Failed to choose a safe gap for changing lanes while operating a semi-truck and
               trailer, which was necessary to avoid colliding with the Plaintiffs’ vehicle;

            c. Failed to use the proper lookout to ensure a safe gap existed as was legally required
               to avoid colliding with the Plaintiffs’ vehicle in compliance with the legal
               requirements and the duty of all persons operating vehicles on the roadway;

            d. Failed to use a signal to indicate to other drivers on the roadway of Duvick’s
               intention to make a lane change, as required by statute;

            e. Failed to lean into his mirrors to ensure other drivers on the roadway were not in
               his blind-spot and/or “no-zone” as required by statute and federal regulations;

            f.   Failed to keep proper visual search at all times while operating a tractor and trailer
                 on the roadway and see ahead for dangers when changing lanes and safely driving
                 along and upon the roadway;

            g. Failed to recognize potential hazards ahead and alongside his tractor and trailer to
               avoid colliding with the Plaintiffs’ vehicle on the roadway; and

            h. Was otherwise careless and/or negligent.

       193.      That as a direct and proximate result of one or more of the aforesaid careless and negligent

acts and/or omissions of the Defendant, MIT Illinois, by and through its agents, and/or servants Duvick

and TransCorr, the minor-decedent, E.M., died on or about October 23, 2019.

       194.      That as a proximate result of such negligence and the resulting collision, Defendant MIT

Illinois is vicariously liable for Plaintiff’s death.

       WHEREFORE, Plaintiff, Halkut Mahmood Faraj, as Parent and Special Administrator of the Estate

of E.M., a deceased Minor, demands judgment against Defendant, MIT Illinois Inc., for a sum in excess

of $75,000.00, the minimum jurisdictional amount of this Court, and for any and all other relief this Court

deems proper.



                                                        33
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 34 of 50 PageID #:34



                                       COUNT XX
                                 Agency | Restatement 414
                                     In the Alternative
  Halkut Mahmood Faraj, as Parent and Special Administrator of the Estate of E.M., a deceased
          Minor v. TransCorr LLC d/b/a Venture Logistics a/k/a TransCorr Logistics

        195.     Plaintiff incorporates by reference Paragraphs 1-16 herein.

        196.     In the alternative, upon information and belief, Defendant, TransCorr, leased to the

Defendant, MIT Illinois, the semi-tractor to haul the load that was involved in this collision.

        197.     In the alternative, upon information and belief, Defendant TransCorr exercised control of

the Defendant, MIT Illinois by requiring them to report all accidents to the Defendant TransCorr.

        198.     In the alternative, upon information and belief, Defendant TransCorr exercised control of

the Defendant, MIT Illinois by requiring in its lease that the Defendant haul and deliver the load involved

in this crash safely and on time.

        199.     In the alternative, upon information and belief, Defendant TransCorr exercised control of

the Defendant, MIT Illinois by requiring the Defendant to operate its equipment by safe, careful, and

properly licensed drivers with care and precaution.

        200.     In the alternative, upon information and belief, Defendant TransCorr, exercised control of

the Defendant, MIT Illinois by prohibiting the use of equipment for transportation of persons or property

for hire without proper authority.

        201.     In the alternative, upon information and belief, Defendant TransCorr, exercised control of

the Defendant, MIT Illinois by specifically requiring the equipment inspection and maintenance be

completed by the Defendant, TransCorr at one of its service facilities.

        202.     In the alternative, upon information and belief, Defendant TransCorr, exercised control of

the Defendant, MIT Illinois to obtain insurance for the leased equipment.

        203.     In the alternative, as a result of this control, the Defendant TransCorr, the Defendants,

Duvick and MIT Illinois were in a master-servant relationship.

        204.     In the alternative, Defendant TransCorr, as the motor carrier is therefore vicariously liable

for the action of its sub-hauler and agents, Defendants MIT Illinois and Duvick.

                                                      34
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 35 of 50 PageID #:35



        205.     In the alternative, on October 23, 2019, the Defendant, Duvick, as an agent, employee

and/or servant for the Defendant, MIT Illinois caused their semi-tractor to collide with the vehicle in which

Plaintiffs were traveling.

        206.     In the alternative, Defendant, TransCorr, through its agents, and/or servants, Defendants

Duvick and MIT Illinois, then and there had a duty to operate, manage, maintain and control said tractor-

and-trailer with ordinary and reasonable care so as not to cause injury to others.

        207.     In the alternative, notwithstanding the aforesaid duty, the Defendant, TransCorr, through

its agents, and/or servants, Defendants, Duvick and MIT Illinois, then and there carelessly and negligently

did, or failed to do, one or more of the following wrongful acts and/or omissions:

            a. Failed to operate the tractor and trailer at a speed which was reasonable and proper
               with regard to the conditions which would have prevented the tractor and trailer
               from colliding with the Plaintiffs’ vehicle on said roadway;

            b. Failed to choose a safe gap for changing lanes while operating a semi-truck and
               trailer, which was necessary to avoid colliding with the Plaintiffs’ vehicle;

            c. Failed to use the proper lookout to ensure a safe gap existed as was legally required
               to avoid colliding with the Plaintiffs’ vehicle in compliance with the legal
               requirements and the duty of all persons operating vehicles on the roadway;

            d. Failed to use a signal to indicate to other drivers on the roadway of Duvick’s
               intention to make a lane change, as required by statute;

            e. Failed to lean into his mirrors to ensure other drivers on the roadway were not in
               his blind-spot and/or “no-zone” as required by statute and federal regulations;

            f.   Failed to keep proper visual search at all times while operating a tractor and trailer
                 on the roadway and see ahead for dangers when changing lanes and safely driving
                 along and upon the roadway;

            g. Failed to recognize potential hazards ahead and alongside his tractor and trailer to
               avoid colliding with the Plaintiffs’ vehicle on the roadway; and

            h. Was otherwise careless and/or negligent.
        208.   In the alternative, that as a direct and proximate result of one or more of the aforesaid

careless and negligent acts and/or omissions of the Defendant, TransCorr, by and through its agents, and/or

servants Duvick and MIT Illinois, the minor-decedent, E.M., died on or about October 23, 2019.

        209.     In the alternative, that as a proximate result of such negligence and the resulting collision,


                                                      35
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 36 of 50 PageID #:36



Defendant TransCorr is vicariously liable for Plaintiffs’ personal injuries.

        WHEREFORE, Plaintiff, Halkut Mahmood Faraj, as Parent and Special Administrator of the Estate

of E.M, a deceased Minor demands judgment against Defendant, TransCorr LLC d/b/a Venture Logistics

a/k/a TransCorr Logistics, for a sum in excess of $75,000.00, the minimum jurisdictional amount of this

Court, and for any and all other relief this Court deems proper.

                                      COUNT XXI
                      Respondaet Superior | Statutory Employer
  Lana Arkam Mohammed, individually v. MIT Illinois Inc., and TransCorr LLC d/b/a Venture
                          Logistics a/k/a TransCorr Logistics

        210.     Plaintiff incorporates by reference Paragraphs 1-16 herein.

        211.     Prior to October 23, 2019, Defendant, MIT Illinois was hired by TransCorr to be the motor

carrier to haul the load of goods involved in this collision.

        212.     MIT Illinois accepted the load of goods involved in the collision from TransCorr under its

authority as a motor carrier pursuant to 49 U.S.C. 13901(c).

        213.     In the alternative, TransCorr accepted the load of goods involved in the collision from MIT

Illinois under its authority as a motor carrier pursuant to 49 U.S.C. 13901(c).

        214.     Defendant TransCorr was listed as the motor carrier on the bill of lading for the load that

was involved in this collision.

        215.     Defendant MIT Illinois was paid by TransCorr as the motor carrier to haul the load that

was involved in this collision.

        216.     In the alternative, Defendant TransCorr was paid by MIT Illinois as the motor carrier to

haul the load that was involved in this collision.

        217.     Defendant TransCorr hired the Defendants, MIT Illinois and Duvick, as a sub-hauler to

complete delivery of the load involved in this collision.

        218.     In the alternative, Defendant MIT Illinois hired the Defendants, TransCorr and Duvick, as

a sub-hauler to complete delivery of the load involved in this collision.

        219.     On October 23, 2019, Defendants, MIT Illinois and Duvick were operating said tractor-


                                                      36
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 37 of 50 PageID #:37



trailer in furtherance of a common interest with TransCorr.

        220.    In the alternative, On October 23, 2019, Defendants, TransCorr and Duvick were operating

said tractor-trailer in furtherance of a common interest with MIT Illinois.

        221.    On October 23, 2019, Defendants MIT Illinois and Duvick were operating said tractor and

trailer as Defendant TransCorr’s agent, employee and/or servant.

        222.    In the alternative, On October 23, 2019, Defendants TransCorr and Duvick were operating

said tractor and trailer as Defendant MIT Illinois’ agent, employee and/or servant

        223.    Defendant TransCorr gave the Defendants, MIT Illinois and Duvick directions on where

to pick up and deliver the load in question.

        224.    In the alternative, Defendant MIT Illinois gave the Defendants, TransCorr and Duvick

directions on where to pick up and deliver the load in question.

        225.    Defendant TransCorr gave the Defendants, MIT Illinois and Duvick delivery times for the

load in question.

        226.    In the alternative, Defendant MIT Illinois gave the Defendants, TransCorr and Duvick

delivery times for the load in question.

        227.    Defendant TransCorr agreed to pay Defendants MIT Illinois and Duvick from the proceeds

received from hauling the load in question as a motor carrier.

        228.    In the alternative, Defendant MIT Illinois agreed to pay Defendants TransCorr and Duvick

from the proceeds received from hauling the load in question as a motor carrier.

        229.    Defendant TransCorr was responsible for the Defendants, MIT Illinois and Duvick to haul

and deliver the load involved in the crash safely and on time.

        230.    In the alternative, Defendant MIT Illinois was responsible for the Defendants, TransCorr

and Duvick to haul and deliver the load involved in the crash safely and on time

        231.    Defendant TransCorr was hired to be the motor carrier to haul the load in this collision,

subsequently TransCorr is required to follow Federal Motor Carrier Safety Regulations (“FMCSR”)

§376.12, in hiring a sub-hauler such as MIT Illinois.

                                                     37
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 38 of 50 PageID #:38



        232.     In the alternative, Defendant MIT Illinois was hired to be the motor carrier to haul the load

in this collision, subsequently MIT Illinois is required to follow Federal Motor Carrier Safety Regulations

(“FMCSR”) §376.12, in hiring a sub-hauler such as TransCorr

        233.     That pursuant to FMCSR §376.12(a), the lease agreement should have been made between

TransCorr and MIT Illinois and signed by the parties and/or its agents, employees and/or servants.

        234.     That pursuant to FMCSR §376.12(b), the lease agreement should have specified the time,

date and circumstances upon which the lease begins and ends.

        235.     That pursuant to FMCSR §376.12(c)(1) the lease requirements required express language

that TransCorr assume exclusive control of the equipment for the duration of the lease.

        236.     In the alternative, that pursuant to FMCSR §376.12(c)(1) the lease requirements required

express language that MIT Illinois assume exclusive control of the equipment for the duration of the lease.

        237.     As the Defendant, MIT Illinois was hired as a motor carrier by TransCorr to haul the load

involved in this collision, pursuant to FMCSR §376.12, a properly executed written lease makes the motor

carrier Defendant, MIT Illinois an agent of Defendant, TransCorr.

        238.     In the alternative, as the Defendant, TransCorr was hired as a motor carrier by MIT Illinois

to haul the load involved in this collision, pursuant to FMCSR §376.12, a properly executed written lease

makes the motor carrier Defendant, TransCorr an agent of Defendant, MIT Illinois.

        239.     Pursuant to FMCSR §376.12 because Defendant MIT Illinois accepted the load from

TransCorr, TransCorr was the statutory employer when it employed Defendants, MIT Illinois and Duvick

to haul the load that was involved in this collision.

        240.     In the alternative, pursuant to FMCSR §376.12 because Defendant TransCorr accepted the

load from MIT Illinois, MIT Illinois was the statutory employer when it employed Defendants, TransCorr

and Duvick to haul the load that was involved in this collision.

        241.     Defendant MIT Illinois is therefore vicariously liable for the actions of its statutory

employer/sub-hauler, TransCorr and Duvick.

        242.     In the alternative, Defendant TransCorr is therefore vicariously liable for the actions of its

                                                        38
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 39 of 50 PageID #:39



statutory employer/sub-hauler, MIT Illinois and Duvick

        243.     On October 23, 2019, the Defendants, MIT Illinois and Duvick, caused their semi-tractor

to collide with the vehicle driven and occupied by Lana Arkam Mohammed.

        244.     Defendant, TransCorr, through its agents, employees and/or servants, Defendants, MIT

Illinois and Duvick, then and there had a duty to ensure that the tractor-trailer was operated, managed,

maintained and controlled with ordinary and reasonable care so as not to cause injury to others.

        245.     In the alternative, Defendant, MIT Illinois, through its agents, employees and/or servants,

Defendants, TransCorr and Duvick, then and there had a duty to ensure that the tractor-trailer was operated,

managed, maintained and controlled with ordinary and reasonable care so as not to cause injury to others.

        246.     At the aforementioned time and place, and notwithstanding the aforesaid duty, Defendant

TransCorr and/or MIT Illinois, through its agents, employees and/or servants, Defendants MIT Illinois

and/or TransCorr and Duvick, then and there carelessly and negligently did, or failed to do, one or more of

the following acts and/or omissions:

            a. Failed to ensure the tractor and trailer was operated at a speed which was
               reasonable and proper with regard to the conditions which would have prevented
               the tractor and trailer from colliding with the Plaintiffs’ vehicle on said roadway;

            b. Failed to ensure that its driver choose a safe gap for changing lanes while operating
               a semi-truck and trailer, which was necessary to avoid colliding with the Plaintiffs’
               vehicle;

            c. Failed to ensure its driver use the proper lookout to ensure a safe gap existed as
               was legally required to avoid colliding with the Plaintiffs’ vehicle in compliance
               with the legal requirements and the duty of all persons operating vehicles on the
               roadway;

            d. Failed to ensure its driver use a signal to indicate to other drivers on the roadway
               of Duvick’s intention to make a lane change, as required by statute;

            e. Failed to ensure its driver lean into his mirrors to ensure other drivers on the
               roadway were not in his blind-spot and/or “no-zone” as required by statute and
               federal regulations;

            f.   Failed to ensure its driver keep proper visual search at all times while operating a
                 tractor and trailer on the roadway and see ahead for dangers when changing lanes
                 and safely driving along and upon the roadway;

            g. Failed to ensure its driver recognize potential hazards ahead and alongside his

                                                     39
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 40 of 50 PageID #:40



                 tractor and trailer to avoid colliding with the Plaintiffs’ vehicle on the roadway;
                 and

             h. Was otherwise careless and/or negligent.

          247.   That as a direct and proximate result of one or more of the aforesaid careless and negligent

acts and/or omissions of the Defendant, TransCorr, by and through its agents, servants and/or employees,

MIT Illinois and Duvick, Lana Arkam Mohammed sustained injuries of a personal and pecuniary nature.

          248.   In the alternative, that as a direct and proximate result of one or more of the aforesaid

careless and negligent acts and/or omissions of the Defendant, MIT Illinois, by and through its agents,

servants and/or employees, TransCorr and Duvick, Lana Arkam Mohammed sustained injuries of a personal

and pecuniary nature

          249.   That as a further direct and proximate result of the aforementioned negligent acts and/or

omissions of the above Defendants, the Plaintiff, Lana Arkam Mohammed, suffered permanent injuries,

disability and/or loss of normal life, pain and suffering, emotional distress, medical expenses, lost wages,

damages to personal property, and other losses, and may continue to suffer such damages in the future.

          250.   As a proximate result of such negligent and the resulting collision, Lana Akram

Mohammed suffered personal injuries resulting in damage for which Defendant TransCorr is vicariously

liable.

          251.   In the alternative, as a proximate result of such negligent and the resulting collision, Lana

Akram Mohammed suffered personal injuries resulting in damage for which Defendant MIT Illinois is

vicariously liable.

          WHEREFORE, the Plaintiff, Lana Akram Mohammed, individually, demands judgment against

Defendants, MIT Illinois Inc., and TransCorr LLC d/b/a Venture Logistics a/k/a TransCorr Logistics, for a

sum in excess of $75,000.00, the minimum jurisdictional amount of this Court, and for any and all other

relief this Court deems proper.

                                    COUNT XXII
                      Respondaet Superior | Statutory Employer
Lana Arkam Mohammed as Parent for Collective Minors v. MIT Illinois Inc., and TransCorr LLC
                  d/b/a Venture Logistics a/k/a TransCorr Logistics

                                                     40
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 41 of 50 PageID #:41




        252.     Plaintiff incorporates by reference Paragraphs 1-16 herein.

        253.     Prior to October 23, 2019, Defendant, MIT Illinois was hired by TransCorr to be the motor

carrier to haul the load of goods involved in this collision.

        254.     MIT Illinois accepted the load of goods involved in the collision from TransCorr under its

authority as a motor carrier pursuant to 49 U.S.C. 13901(c).

        255.     In the alternative, TransCorr accepted the load of goods involved in the collision from MIT

Illinois under its authority as a motor carrier pursuant to 49 U.S.C. 13901(c).

        256.     Defendant TransCorr was listed as the motor carrier on the bill of lading for the load that

was involved in this collision.

        257.     Defendant MIT Illinois was paid by TransCorr as the motor carrier to haul the load that

was involved in this collision.

        258.     In the alternative, Defendant TransCorr was paid by MIT Illinois as the motor carrier to

haul the load that was involved in this collision.

        259.     Defendant TransCorr hired the Defendants, MIT Illinois and Duvick, as a sub-hauler to

complete delivery of the load involved in this collision.

        260.     In the alternative, Defendant MIT Illinois hired the Defendants, TransCorr and Duvick, as

a sub-hauler to complete delivery of the load involved in this collision.

        261.     On October 23, 2019, Defendants, MIT Illinois and Duvick were operating said tractor-

trailer in furtherance of a common interest with TransCorr.

        262.     In the alternative, On October 23, 2019, Defendants, TransCorr and Duvick were operating

said tractor-trailer in furtherance of a common interest with MIT Illinois.

        263.     On October 23, 2019, Defendants MIT Illinois and Duvick were operating said tractor and

trailer as Defendant TransCorr’s agent, employee and/or servant.

        264.     In the alternative, On October 23, 2019, Defendants TransCorr and Duvick were operating

said tractor and trailer as Defendant MIT Illinois’ agent, employee and/or servant


                                                      41
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 42 of 50 PageID #:42



        265.    Defendant TransCorr gave the Defendants, MIT Illinois and Duvick directions on where

to pick up and deliver the load in question.

        266.    In the alternative, Defendant MIT Illinois gave the Defendants, TransCorr and Duvick

directions on where to pick up and deliver the load in question.

        267.    Defendant TransCorr gave the Defendants, MIT Illinois and Duvick delivery times for the

load in question.

        268.    In the alternative, Defendant MIT Illinois gave the Defendants, TransCorr and Duvick

delivery times for the load in question.

        269.    Defendant TransCorr agreed to pay Defendants MIT Illinois and Duvick from the proceeds

received from hauling the load in question as a motor carrier.

        270.    In the alternative, Defendant MIT Illinois agreed to pay Defendants TransCorr and Duvick

from the proceeds received from hauling the load in question as a motor carrier.

        271.    Defendant TransCorr was responsible for the Defendants, MIT Illinois and Duvick to haul

and deliver the load involved in the crash safely and on time.

        272.    In the alternative, Defendant MIT Illinois was responsible for the Defendants, TransCorr

and Duvick to haul and deliver the load involved in the crash safely and on time

        273.    Defendant TransCorr was hired to be the motor carrier to haul the load in this collision,

subsequently TransCorr is required to follow Federal Motor Carrier Safety Regulations (“FMCSR”)

§376.12, in hiring a sub-hauler such as MIT Illinois.

        274.    In the alternative, Defendant MIT Illinois was hired to be the motor carrier to haul the load

in this collision, subsequently MIT Illinois is required to follow Federal Motor Carrier Safety Regulations

(“FMCSR”) §376.12, in hiring a sub-hauler such as TransCorr

        275.    That pursuant to FMCSR §376.12(a), the lease agreement should have been made between

TransCorr and MIT Illinois and signed by the parties and/or its agents, employees and/or servants.

        276.    That pursuant to FMCSR §376.12(b), the lease agreement should have specified the time,

date and circumstances upon which the lease begins and ends.

                                                    42
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 43 of 50 PageID #:43



        277.     That pursuant to FMCSR §376.12(c)(1) the lease requirements required express language

that TransCorr assume exclusive control of the equipment for the duration of the lease.

        278.     In the alternative, that pursuant to FMCSR §376.12(c)(1) the lease requirements required

express language that MIT Illinois assume exclusive control of the equipment for the duration of the lease.

        279.     As the Defendant, MIT Illinois was hired as a motor carrier by TransCorr to haul the load

involved in this collision, pursuant to FMCSR §376.12, a properly executed written lease makes the motor

carrier Defendant, MIT Illinois an agent of Defendant, TransCorr.

        280.     In the alternative, as the Defendant, TransCorr was hired as a motor carrier by MIT Illinois

to haul the load involved in this collision, pursuant to FMCSR §376.12, a properly executed written lease

makes the motor carrier Defendant, TransCorr an agent of Defendant, MIT Illinois.

        281.     Pursuant to FMCSR §376.12 because Defendant MIT Illinois accepted the load from

TransCorr, TransCorr was the statutory employer when it employed Defendants, MIT Illinois and Duvick

to haul the load that was involved in this collision.

        282.     In the alternative, pursuant to FMCSR §376.12 because Defendant TransCorr accepted the

load from MIT Illinois, MIT Illinois was the statutory employer when it employed Defendants, TransCorr

and Duvick to haul the load that was involved in this collision.

        283.     Defendant MIT Illinois is therefore vicariously liable for the actions of its statutory

employer/sub-hauler, TransCorr and Duvick.

        284.     In the alternative, Defendant TransCorr is therefore vicariously liable for the actions of its

statutory employer/sub-hauler, MIT Illinois and Duvick

        285.     On October 23, 2019, the Defendants, MIT Illinois and Duvick, caused their semi-tractor

to collide with the vehicle driven and occupied by Lana Arkam Mohammed.

        286.     Defendant, TransCorr, through its agents, employees and/or servants, Defendants, MIT

Illinois and Duvick, then and there had a duty to ensure that the tractor-trailer was operated, managed,

maintained and controlled with ordinary and reasonable care so as not to cause injury to others.

        287.     In the alternative, Defendant, MIT Illinois, through its agents, employees and/or servants,

                                                        43
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 44 of 50 PageID #:44



Defendants, TransCorr and Duvick, then and there had a duty to ensure that the tractor-trailer was operated,

managed, maintained and controlled with ordinary and reasonable care so as not to cause injury to others.

        288.     At the aforementioned time and place, and notwithstanding the aforesaid duty, Defendant

TransCorr and/or MIT Illinois, through its agents, employees and/or servants, Defendants MIT Illinois

and/or TransCorr and Duvick, then and there carelessly and negligently did, or failed to do, one or more of

the following acts and/or omissions:

            a. Failed to ensure the tractor and trailer was operated at a speed which was
               reasonable and proper with regard to the conditions which would have prevented
               the tractor and trailer from colliding with the Plaintiffs’ vehicle on said roadway;

            b. Failed to ensure that its driver choose a safe gap for changing lanes while operating
               a semi-truck and trailer, which was necessary to avoid colliding with the Plaintiffs’
               vehicle;

            c. Failed to ensure its driver use the proper lookout to ensure a safe gap existed as
               was legally required to avoid colliding with the Plaintiffs’ vehicle in compliance
               with the legal requirements and the duty of all persons operating vehicles on the
               roadway;

            d. Failed to ensure its driver use a signal to indicate to other drivers on the roadway
               of Duvick’s intention to make a lane change, as required by statute;

            e. Failed to ensure its driver lean into his mirrors to ensure other drivers on the
               roadway were not in his blind-spot and/or “no-zone” as required by statute and
               federal regulations;

            f.   Failed to ensure its driver keep proper visual search at all times while operating a
                 tractor and trailer on the roadway and see ahead for dangers when changing lanes
                 and safely driving along and upon the roadway;

            g. Failed to ensure its driver recognize potential hazards ahead and alongside his
               tractor and trailer to avoid colliding with the Plaintiffs’ vehicle on the roadway;
               and

            h. Was otherwise careless and/or negligent.

        289.     That as a direct and proximate result of one or more of the aforesaid careless and negligent

acts and/or omissions of the Defendant, TransCorr, by and through its agents, servants and/or employees,

MIT Illinois and Duvick, Collective Minors sustained injuries of a personal and pecuniary nature.

        290.     In the alternative, that as a direct and proximate result of one or more of the aforesaid

careless and negligent acts and/or omissions of the Defendant, MIT Illinois, by and through its agents,

                                                     44
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 45 of 50 PageID #:45



servants and/or employees, TransCorr and Duvick, Collective Minors sustained injuries of a personal and

pecuniary nature.

        291.     That as a further direct and proximate result of the aforementioned negligent acts and/or

omissions of the above Defendants, the Plaintiffs, Collective Minors, suffered permanent injuries, disability

and/or loss of normal life, pain and suffering, emotional distress, medical expenses, lost wages, damages to

personal property, and other losses, and may continue to suffer such damages in the future.

        292.     As a proximate result of such negligent and the resulting collision, Collective Minors

suffered personal injuries resulting in damage for which Defendant TransCorr is vicariously liable.

        293.     In the alternative, as a proximate result of such negligent and the resulting collision,

Collective Minors suffered personal injuries resulting in damage for which Defendant MIT Illinois is

vicariously liable.

        WHEREFORE, the Plaintiffs demand judgment against Defendants, MIT Illinois Inc., and

TransCorr LLC d/b/a Venture Logistics a/k/a TransCorr Logistics, for a sum in excess of $75,000.00, the

minimum jurisdictional amount of this Court, and for any and all other relief this Court deems proper.

                                         COUNT XXIII
                             Respondaet Superior | Statutory Employer
 Halkut Mahmood Faraj, as Parent and Special Administrator of the Estate of E.M., a deceased
Minor v. MIT Illinois Inc., and TransCorr LLC d/b/a Venture Logistics a/k/a TransCorr Logistics

        294.     Plaintiff incorporates by reference Paragraphs 1-16 herein.

        295.     Prior to October 23, 2019, Defendant, MIT Illinois was hired by TransCorr to be the motor

carrier to haul the load of goods involved in this collision.

        296.     MIT Illinois accepted the load of goods involved in the collision from TransCorr under its

authority as a motor carrier pursuant to 49 U.S.C. 13901(c).

        297.     In the alternative, TransCorr accepted the load of goods involved in the collision from MIT

Illinois under its authority as a motor carrier pursuant to 49 U.S.C. 13901(c).

        298.     Defendant TransCorr was listed as the motor carrier on the bill of lading for the load that

was involved in this collision.


                                                      45
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 46 of 50 PageID #:46



        299.     Defendant MIT Illinois was paid by TransCorr as the motor carrier to haul the load that

was involved in this collision.

        300.     In the alternative, Defendant TransCorr was paid by MIT Illinois as the motor carrier to

haul the load that was involved in this collision.

        301.     Defendant TransCorr hired the Defendants, MIT Illinois and Duvick, as a sub-hauler to

complete delivery of the load involved in this collision.

        302.     In the alternative, Defendant MIT Illinois hired the Defendants, TransCorr and Duvick, as

a sub-hauler to complete delivery of the load involved in this collision.

        303.     On October 23, 2019, Defendants, MIT Illinois and Duvick were operating said tractor-

trailer in furtherance of a common interest with TransCorr.

        304.     In the alternative, On October 23, 2019, Defendants, TransCorr and Duvick were operating

said tractor-trailer in furtherance of a common interest with MIT Illinois.

        305.     On October 23, 2019, Defendants MIT Illinois and Duvick were operating said tractor and

trailer as Defendant TransCorr’s agent, employee and/or servant.

        306.     In the alternative, On October 23, 2019, Defendants TransCorr and Duvick were operating

said tractor and trailer as Defendant MIT Illinois’ agent, employee and/or servant

        307.     Defendant TransCorr gave the Defendants, MIT Illinois and Duvick directions on where

to pick up and deliver the load in question.

        308.     In the alternative, Defendant MIT Illinois gave the Defendants, TransCorr and Duvick

directions on where to pick up and deliver the load in question.

        309.     Defendant TransCorr gave the Defendants, MIT Illinois and Duvick delivery times for the

load in question.

        310.     In the alternative, Defendant MIT Illinois gave the Defendants, TransCorr and Duvick

delivery times for the load in question.

        311.     Defendant TransCorr agreed to pay Defendants MIT Illinois and Duvick from the proceeds

received from hauling the load in question as a motor carrier.

                                                     46
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 47 of 50 PageID #:47



        312.    In the alternative, Defendant MIT Illinois agreed to pay Defendants TransCorr and Duvick

from the proceeds received from hauling the load in question as a motor carrier.

        313.    Defendant TransCorr was responsible for the Defendants, MIT Illinois and Duvick to haul

and deliver the load involved in the crash safely and on time.

        314.    In the alternative, Defendant MIT Illinois was responsible for the Defendants, TransCorr

and Duvick to haul and deliver the load involved in the crash safely and on time

        315.    Defendant TransCorr was hired to be the motor carrier to haul the load in this collision,

subsequently TransCorr is required to follow Federal Motor Carrier Safety Regulations (“FMCSR”)

§376.12, in hiring a sub-hauler such as MIT Illinois.

        316.    In the alternative, Defendant MIT Illinois was hired to be the motor carrier to haul the load

in this collision, subsequently MIT Illinois is required to follow Federal Motor Carrier Safety Regulations

(“FMCSR”) §376.12, in hiring a sub-hauler such as TransCorr

        317.    That pursuant to FMCSR §376.12(a), the lease agreement should have been made between

TransCorr and MIT Illinois and signed by the parties and/or its agents, employees and/or servants.

        318.    That pursuant to FMCSR §376.12(b), the lease agreement should have specified the time,

date and circumstances upon which the lease begins and ends.

        319.    That pursuant to FMCSR §376.12(c)(1) the lease requirements required express language

that TransCorr assume exclusive control of the equipment for the duration of the lease.

        320.    In the alternative, that pursuant to FMCSR §376.12(c)(1) the lease requirements required

express language that MIT Illinois assume exclusive control of the equipment for the duration of the lease.

        321.    As the Defendant, MIT Illinois was hired as a motor carrier by TransCorr to haul the load

involved in this collision, pursuant to FMCSR §376.12, a properly executed written lease makes the motor

carrier Defendant, MIT Illinois an agent of Defendant, TransCorr.

        322.    In the alternative, as the Defendant, TransCorr was hired as a motor carrier by MIT Illinois

to haul the load involved in this collision, pursuant to FMCSR §376.12, a properly executed written lease

makes the motor carrier Defendant, TransCorr an agent of Defendant, MIT Illinois.

                                                    47
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 48 of 50 PageID #:48



        323.     Pursuant to FMCSR §376.12 because Defendant MIT Illinois accepted the load from

TransCorr, TransCorr was the statutory employer when it employed Defendants, MIT Illinois and Duvick

to haul the load that was involved in this collision.

        324.     In the alternative, pursuant to FMCSR §376.12 because Defendant TransCorr accepted the

load from MIT Illinois, MIT Illinois was the statutory employer when it employed Defendants, TransCorr

and Duvick to haul the load that was involved in this collision.

        325.     Defendant MIT Illinois is therefore vicariously liable for the actions of its statutory

employer/sub-hauler, TransCorr and Duvick.

        326.     In the alternative, Defendant TransCorr is therefore vicariously liable for the actions of its

statutory employer/sub-hauler, MIT Illinois and Duvick

        327.     On October 23, 2019, the Defendants, MIT Illinois and Duvick, caused their semi-tractor

to collide with the vehicle driven and occupied by Lana Arkam Mohammed.

        328.     Defendant, TransCorr, through its agents, employees and/or servants, Defendants, MIT

Illinois and Duvick, then and there had a duty to ensure that the tractor-trailer was operated, managed,

maintained and controlled with ordinary and reasonable care so as not to cause injury to others.

        329.     In the alternative, Defendant, MIT Illinois, through its agents, employees and/or servants,

Defendants, TransCorr and Duvick, then and there had a duty to ensure that the tractor-trailer was operated,

managed, maintained and controlled with ordinary and reasonable care so as not to cause injury to others.

        330.     At the aforementioned time and place, and notwithstanding the aforesaid duty, Defendant

TransCorr and/or MIT Illinois, through its agents, employees and/or servants, Defendants MIT Illinois

and/or TransCorr and Duvick, then and there carelessly and negligently did, or failed to do, one or more of

the following acts and/or omissions:

            a. Failed to ensure the tractor and trailer was operated at a speed which was
               reasonable and proper with regard to the conditions which would have prevented
               the tractor and trailer from colliding with the Plaintiffs’ vehicle on said roadway;

            b. Failed to ensure that its driver choose a safe gap for changing lanes while operating
               a semi-truck and trailer, which was necessary to avoid colliding with the Plaintiffs’
               vehicle;

                                                        48
     Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 49 of 50 PageID #:49




            c. Failed to ensure its driver use the proper lookout to ensure a safe gap existed as
               was legally required to avoid colliding with the Plaintiffs’ vehicle in compliance
               with the legal requirements and the duty of all persons operating vehicles on the
               roadway;

            d. Failed to ensure its driver use a signal to indicate to other drivers on the roadway
               of Duvick’s intention to make a lane change, as required by statute;

            e. Failed to ensure its driver lean into his mirrors to ensure other drivers on the
               roadway were not in his blind-spot and/or “no-zone” as required by statute and
               federal regulations;

            f.   Failed to ensure its driver keep proper visual search at all times while operating a
                 tractor and trailer on the roadway and see ahead for dangers when changing lanes
                 and safely driving along and upon the roadway;

            g. Failed to ensure its driver recognize potential hazards ahead and alongside his
               tractor and trailer to avoid colliding with the Plaintiffs’ vehicle on the roadway;
               and

            h. Was otherwise careless and/or negligent.

        331.     That as a direct and proximate result of one or more of the aforesaid careless and negligent

acts and/or omissions of the Defendant, TransCorr, by and through its agents, servants and/or employees,

MIT Illinois and Duvick, E.M. died on October 23, 2019.

        332.     In the alternative, that as a direct and proximate result of one or more of the aforesaid

careless and negligent acts and/or omissions of the Defendant, MIT Illinois, by and through its agents,

servants and/or employees, TransCorr and Duvick, E.M. died on October 23, 2019.

        333.     As a proximate result of such negligent and the resulting collision, E.M. suffered personal

injuries resulting in death for which Defendant TransCorr is vicariously liable.

        334.     In the alternative, a proximate result of such negligent and the resulting collision, E.M.

suffered personal injuries resulting in death for which Defendant MIT Illinois is vicariously liable.

        WHEREFORE, the Plaintiff, Halkut Mahmood Faraj, as Parent and Special Administrator of the

Estate of E.M., a deceased Minor demands judgment against Defendants, MIT Illinois Inc., and TransCorr

LLC d/b/a Venture Logistics a/k/a TransCorr Logistics, for a sum in excess of $75,000.00, the minimum

jurisdictional amount of this Court, and for any and all other relief this Court deems proper.


                                                     49
    Case: 1:20-cv-04488 Document #: 1 Filed: 07/31/20 Page 50 of 50 PageID #:50




WHITING LAW GROUP, LTD.                            /s/ Timothy M. Whiting
Timothy M. Whiting                                 One of the Attorneys for Plaintiffs
901 W. Jackson Blvd., Suite 400
Chicago, IL 60607
T: (312) 372-1655
F: (312) 279-1111
E: eservice@whitinglawgroup.com




                                        50
